FILED
                            NOT FOR PUBLICATION                              JUL 08 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


XI JIANG,                                        No. 12-72466

              Petitioner,                        Agency No. A088-293-673

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH,** Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 6, 2015***
                             San Francisco, California

Before: TALLMAN, M. SMITH, and MURGUIA, Circuit Judges.

      Xi Jiang (“Petitioner”), a native and citizen of China, petitions for review of a

decision by the Board of Immigration Appeals (“BIA”) affirming an Immigration

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **  Loretta E. Lynch is substituted for Eric H. Holder, Jr. as Attorney
General. Fed. R. App. P. 43(c)(2).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252(a) to review this REAL ID Act petition, and we deny the

petition for review.

      “Factual findings by the BIA are conclusive if supported by reasonable,

substantial, and probative evidence on the record considered as a whole. . . . Where,

as here, the BIA has reviewed the IJ’s decision and incorporated portions of it as its

own, we treat the incorporated parts of the IJ’s decision as the BIA’s.”

Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir. 2002) (quotation omitted).

Both the BIA and the IJ provided specific and cogent reasons, supported by

substantial evidence, for Petitioner’s adverse credibility determination where: (1)

Petitioner’s testimony regarding his alleged beating by the police was internally

inconsistent and inconsistent with his written statement, see Rizk v. Holder, 629 F.3d

1083, 1088, 1091 (9th Cir. 2011); (2) Petitioner’s ability to depart China with no

issues—by using his own passport—belied his claim that the police are searching

zealously for him and would arrest him upon return to the Beijing airport, see

Khourassany v. INS, 208 F.3d 1096, 1101 (9th Cir. 2000); and (3) Petitioner was

vague and evasive in his responses with respect to the police abuse central to his

claims, see Wang v. INS, 352 F.3d 1250, 1256-57 (9th Cir. 2003). Petitioner’s


                                          2
implausible testimony concerning his departure from China, including his claim that

he accessed an airplane through a tunnel, further supports the IJ’s adverse credibility

determination. Cf. Don v. Gonzales, 476 F.3d 738, 743 (9th Cir. 2007).

      Although the IJ gave Petitioner the opportunity to explain the inconsistencies

in his testimony when they arose, Petitioner failed to provide sufficient clarification.

Additionally, none of the letters from friends and family offered by Petitioner

provided corroborating evidence of his allegations of past persecution by the Chinese

police. Cf. 8 U.S.C. § 1158(b)(1)(B)(ii) (“Where the trier of fact determines that the

applicant should provide evidence that corroborates otherwise credible testimony,

such evidence must be provided unless the applicant does not have the evidence and

cannot reasonably obtain the evidence.”); Aden v. Holder, 589 F.3d 1040, 1044 (9th

Cir. 2009) (citing same).

      Because substantial evidence supports the agency’s adverse credibility finding,

Molina-Estrada, 293 F.3d at 1093, Petitioner fails to establish either past persecution

or a well-founded fear of future persecution. See Zamanov v. Holder, 649 F.3d 969,

973-74 (9th Cir. 2011). Consequently, Petitioner necessarily cannot meet the “higher

burden of proof” required for withholding of removal. Lata v. INS, 204 F.3d 1241,

1244 (9th Cir. 2000). Finally, Petitioner’s claim for protection under CAT rests on

the same factual allegations the IJ and BIA found not credible, and there was no error


                                           3
in rejecting this claim as well. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th

Cir. 2003).

      PETITION DENIED.




                                        4